UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6246



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARRON FIONE JONES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-98-89, CA-00-142-1-T)


Submitted:   June 29, 2001                 Decided:    July 11, 2001


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barron Fione Jones, Appellant Pro Se. Jerry Wayne Miller, United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barron Fione Jones appeals the denial of his Fed. R. Civ. P.

60(b) motion for reconsideration of the district court’s dismissal

of his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny Jones’ motion for a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Jones, Nos. CR-98-89;

CA-00-142-T (W.D.N.C. June 26, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2